Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 1 of 63




                          IN THE UNITED STATES DISTRICT
                            COURT FOR THE DISTRICT OF
                                    COLORADO

   Civil Action No. 1:14-cv-02612-JLK


   LEAH TURNER, ARACELI GUTIERREZ, MARKEITT A
   FORD, JOLESSA WADE, DANYA GRANADO, BRETT
   CHARLES, and RUBY TSAO

   individually and on behalf of
   others similarly situated

          Plaintiffs,

   v.

   CHIPOTLE MEXICAN GRILL, INC.,

          Defendant.


                        DECLARATION OF MICHAEL E. JACOBS

   1.     I, Michael E. Jacobs, am over the age of 18 years and am otherwise capable of

          making this declaration. I am counsel for Plaintiffs in the above-captioned suit.

   2.     The exhibits affixed hereto were prepared under my direction and supervision.

   3.     Exhibit A is a true and accurate copy of the Discovery Order re Deposition,

          Federico Krysko v. Chipotle Mexican Grill, Inc., JAMS No. 11000105407 (May

          22, 2020).

   4.     Exhibit B is a true and accurate copy of the Order Permitting Pete Olds Deposition,

          Britney Rodriguez v. Chipotle Mexican Grill, Inc., JAMS No. 1200055040 (May

          15, 2020).
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 2 of 63




   5.    Exhibit C is a true and accurate copy of the Discovery Order re Documents for

         Huichapa Deposition, Federico Krysko v. Chipotle Mexican Grill, Inc., JAMS No.

         1100105407 (May 28, 2020).

   6.    Exhibit D is a true and accurate copy of the Order re Discovery and Hearing,

         Samantha Steelman v. Chipotle Mexican Grill, Inc., JAMS No. 1130007761 (June

         5, 2020).

   7.    Exhibit E is a true and accurate copy of the Order Ruling on Discovery Disputes,

         Erick Payan v. Chipotle Mexican Grill, Inc., JAMS No. 1220061414 (June 17,

         2020).

   8.    Exhibit F is a true and accurate copy of the June 30, 2015 email from Gretchen Selfridge

         re: “Labor!!!”

   9.    Exhibit G is a true and accurate copy of the Stipulation for Protective Order

         Regarding Confidentiality of Discovery Material, Cady Carter v. Chipotle Mexican

         Grill, Inc., JAMS No. 1345000214 (September 3, 2019).

   10.   Exhibit H is a true and accurate copy of the Procedural Order No. 3 Regarding

         Confidentiality of Discovery Material, Emily Pimentel v. Chipotle Mexican Grill,

         Inc., JAMS No. 1100105418 (May 11, 2020).

   11.   Exhibit I is a true and accurate copy of the Amended Stipulated Protective Order

         Regarding Confidentiality of Discovery Material, Federico Krysko v. Chipotle

         Mexican Grill, Inc., JAMS No. 1100105407 (September 16, 2019).

   12.   Exhibit J is a true and accurate copy of the Order Modifying Protective Order, Samantha

         Steelman v. Chipotle Mexican Grill, Inc., JAMS No. 1130007761 (June 26, 2020).


                                                2
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 3 of 63




   13.   Exhibit K is a true and accurate copy of the Plaintiffs First Set of RFP’s (Phase 2),

         (November 21, 2018).

   14.   Pursuant to 28 U.S.C. § 1746(2), I declare under penalty of perjury that the

         foregoing is true and accurate.


         Dated this 13th of July, 2020.

                                                                   /s/ Michael E. Jacobs
                                                                   Michael E. Jacobs




                                               3
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 4 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 5 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 6 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 7 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 8 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 9 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 10 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 11 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 12 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 13 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 14 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 15 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 16 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 17 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 18 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 19 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 20 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 21 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 22 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 23 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 24 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 25 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 26 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 27 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 28 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 29 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 30 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 31 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 32 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 33 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 34 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 35 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 36 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 37 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 38 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 39 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 40 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 41 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 42 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 43 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 44 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 45 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 46 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 47 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 48 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 49 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 50 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 51 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 52 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 53 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 54 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 55 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 56 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 57 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 58 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 59 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 60 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 61 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 62 of 63
Case 1:14-cv-02612-JLK Document 325-1 Filed 07/13/20 USDC Colorado Page 63 of 63
